        Case 6:19-cv-01924-MK     Document 15     Filed 05/27/20     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



HUGUETTE NICOLE YOUNG                                    Case No. 6:19-cv-01924-MK
                                                                           ORDER
             Plaintiff,

      v.

OFFICER RICHARDS, in his capacity as
a California Highway Patrol Officer,

            Defendant,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mustafa Kasubhai filed his Amended Findings and

Recommendations (“F&R”) (doc. 12) recommending that plaintiff’s case be dismissed

for lack of prosecution and failure to pay the required filing fee. This case is now

before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections have been timely filed.       Although this relieves me of my

obligation to perform a de novo review, I retain the obligation to “make an informed,

final decision.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a standard

of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

(D. Or. May 7, 2012).      Following the recommendation of the Rules Advisory

Page 1 - ORDER
        Case 6:19-cv-01924-MK     Document 15      Filed 05/27/20   Page 2 of 2




Committee, the Court review the F&R for “clear error on the face of the record[.]”

Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535

U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate,

the Advisory Committee Notes provide a reliable source of insight into the meaning

of” a federal rule).

       Previously, Magistrate Judge Kasubhai twice found that the plaintiff was

capable of paying the mandated civil case filing fee without undue hardship. (docs. 5

and 9) Plaintiff never appealed those decisions to this Court, paid the required filing

fee, or filed any other motion. Two months later, Magistrate Judge Kasubhai, filed

the present F&R recommending that this case be dismissed. Rather than filing

objections to that order, plaintiff filed an amended complaint. Because the decision

by Judge Kasubhai regarding plaintiff’s ability to pay the filing fee is not before the

Court, and as plaintiff has not complied with the subsequent orders issues by the

Magistrate Judge, the Court finds no clear error in the Amended F&R.

       Thus, the Court adopts Magistrate Judge Kasubhai’s F&R (doc. 12) in its

entirety. Accordingly, this action is dismissed.

       IT IS SO ORDERED.

                   27th day of May 2020.
       Dated this _____



                                   /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge



Page 2 - ORDER
